Citation Nr: 1144467	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for glaucoma of the right eye.

6.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1976 to July 1979, January 1991 to May 1991 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus type II and glaucoma of the right eye; as well as the issue of entitlement to an increased rating for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran has not been diagnosed with bilateral hearing loss disability for VA rating purposes.

3.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in-service, and that there is no evidence of a nexus between any post-service diagnosis of tinnitus and service, to include any in-service noise exposure. 

4.  Hypertension is attributable to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active duty service, and a sensorineural hearing loss disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303. 

3.  Hypertension was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed VA notified the Veteran in December 2006, and in April and May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The 2006 and 2007 letters were fully time-and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, the Board finds that VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The related documentation shows the Veteran participated fully in the claims process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria and Analysis

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A.  Bilateral hearing loss

The Veteran contends that he currently suffers from bilateral impaired hearing, which was caused by noise exposure during service.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has not been diagnosed with a bilateral hearing loss for VA rating purposes.  The Board notes that the separation physical for the Veteran's last period of active service is not of record.  However, at a July 2003 physical done for retention in the reserves, the Veteran's puretone threshold values for the right ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 5 decibels at 3000 hertz, and 30 decibels at 4000 hertz.  Left ear puretone values were 10 decibels at 500 hertz, 15 decibels at 1000 hertz, 0 decibels at 2000 hertz, 5 decibels at 3000 hertz, and 10 decibels at 4000 hertz.

At a VA examination in December 2008, the Veteran's puretone threshold values for the right ear were 5 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 35 decibels at 4000 hertz.  Left ear puretone values were 20 decibels at 500 hertz, 15 decibels at 1000 hertz, 10 decibels at 2000 hertz, 20 decibels at 3000 hertz, and 20 decibels at 4000 hertz.  Word recognition scores were 100 percent bilaterally.

The Veteran's hearing loss is within normal limits for VA rating purposes.  He does not have a current hearing loss disability for VA rating purposes.  38 C.F.R. § 3.385.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim of entitlement to service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

B.  Tinnitus

The Veteran served as a construction engineer supervisor while on active duty.  At the Travel Board hearing of May 2011, the Veteran described being exposed to noise while in service in the form of construction machinery, helicopters and bombings.  Service personnel records show the Veteran served in Iraq.  The Veteran's descriptions of in-service noise exposure are consistent with his service duties.  Therefore, the Board concedes noise exposure in service.  

Service treatment records are silent for any complaints of, or treatment for, tinnitus.  In a March 2005 post-deployment health assessment the Veteran specifically denied symptoms of ringing of the ears at that time or at anytime during the deployment.  

The Veteran was afforded a VA audiological examination in December 2008.  At the time, he reported constant high pitch tinnitus bilaterally, greater on the right than the left which started while serving in Iraq.  After a review of the claim file and an examination of the Veteran, the examiner opined that tinnitus was less likely as not caused by or the result of the appellant's period of active duty.  The examiner reasoned that the Veteran first reported having tinnitus after returning from Iraq and then restated it that he believed it had started in service.  Furthermore, the examiner noted that the appellant did not report tinnitus until 2006 only to deny a history of tinnitus at a follow up appointment.  It was also noted that the appellant denied tinnitus in the post deployment health assessment of 2005.  Finally, the examiner noted that tinnitus has many causes including high blood pressure which the Veteran suffers from.  The examiner, however, did not directly state that tinnitus was due to hypertension.

At the May 2011 Travel Board hearing, the Veteran testified that he has had tinnitus since service in Iraq.  See Travel Board hearing transcript at p. 18.

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau. 

The Board acknowledges that there is no objective diagnostic test that can either confirm or disprove tinnitus.  Its existence is diagnosed solely on the basis of the subjective report of the patient.  The Board also acknowledges that the Veteran is fully competent to present evidence as to whether he has experienced, or currently experiences tinnitus.  See 38 C.F.R. § 3.159(a)(2).  Hence, the examination report notes that the examiner rendered a diagnosis of recurrent tinnitus as reported by the Veteran.  The issue is the probable etiology for the tinnitus.  There is no evidence that the Veteran has any medical training.  Although the Veteran is fully competent to provide evidence as to his subjective impression of tinnitus, id., the Board finds that, aside from identifying a probable date of onset, determining the probable etiology for the tinnitus requires medical training and is beyond the general knowledge and experience of the average lay person.  Jandreau.  

As concerns the date of onset, if the Veteran is deemed credible, and his memory reliable, by the Board, under the circumstances of this case, his lay report alone is sufficient to allow the benefit he seeks.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Board may not reject the Veteran's report and assertions solely because there is no contemporaneously recorded medical evidence to corroborate it, but the Board may properly consider the absence of supporting medical documentation as a factor in assessing the Veteran's credibility and reliability of his recall.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board accepts the Veteran's reports of tinnitus, however, when considering the evidence as a whole, his allegations as to its date of onset are not credible.  Indeed, the service treatment records are completely silent for any reports of tinnitus in service.  Significantly, in a March 2005 post-deployment assessment the Veteran specifically denied ringing in the ears at that time or at any time during deployment.  Moreover, the VA examiner noted that the Veteran first reported an onset of tinnitus after deployment to Iraq but then changed that to while in Iraq.  The Veteran's statements contemporaneous to his separation from active duty are far more reliable and credible than his current statements in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

Finally, the only medical opinion of record states that tinnitus is not due to service.  In so opining, the examiner provided accurate findings, noted the Veteran's reported history, reviewed the claim file, provided a full rationale.  The VA examination is adequate.  The December 2008 VA medical opinion stands uncontradicted by any other competent and reliable evidence of record and the Board affords it great probative value.  

In sum, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

C.  Hypertension

The Veteran seeks entitlement to service connection for hypertension.  He argues that hypertension was first noted in service but was not treated.  

Service treatment records show that the Veteran had various periods of active duty in addition to Reserve service.  The Veteran's second period of active duty service was from January to May 1991.  Service treatment records of January 1991 note a blood pressure reading of 130/90.  A re-deployment physical of May 1991 done at the time of release from this second period of active duty service shows blood pressure readings of 144/104.  Hypertension was not diagnosed in service.

An October 1992 periodic physical examination done during his time with the Reserves shows blood pressure readings of 132/100.  It was noted he had mild hypertension.  Additional Reserve service treatment records and active duty treatment records show continued treatment for hypertension. 

The Board recognizes that a VA examination has not been obtained in regard to this issue.  Moreover, the Board recognizes that neither the January 1991 nor the May 1991 service treatment records note a diagnosis of hypertension.  Significantly, blood pressure readings in January and May 1991 are considered to be hypertensive readings for VA purposes.  See 38 C.F.R. § 4.104.  Finally, while the first documented diagnosis of hypertension in the record is in October 1992 which is past the one year presumptive period from separation from service, at that time treatment records show the Veteran was already being treated for hypertension which can only mean he had been previously diagnosed with the disorder.  While outside the one year presumptive period, the Board finds nothing in the record to disassociate the current hypertension from the hypertensive blood pressure readings noted in January and May 1991.  Considering the proximity of the noted diagnosis of hypertension to the release from active service in May 1991, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for hypertension is in order.

Accordingly, entitlement to service connection for hypertension is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for glaucoma of the right eye and diabetes mellitus type II.  He also seeks a higher disability rating for his service connected PTSD.  After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims.

Regarding the claim of entitlement to service connection for glaucoma of the right eye, the Veteran testified that he had been treated for his glaucoma by Dr. Webb (see hearing transcript at p. 36).  A review of the claim file shows that Dr. Webb's treatment records have not been associated with the claim file.  As they are relevant to the Veteran's claim, they should be obtained and associated with the claim file.

Moreover, VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran argues that he developed diabetes mellitus in service.  At the May 2011 hearing he testified that while in service, he experienced an increased urinary frequency and weight loss.  Service treatment records show that he complained of an increase in frequency of urination in April 2004 which reportedly resolved later that same month.  VA outpatient treatment records show that the Veteran was diagnosed with diabetes mellitus type II in October 2006.  At the time, he reported having complaints of polyuria, polydipsia and weakness for a month.  The Veteran has not been afforded a VA examination regarding the etiology of diabetes mellitus type II.  Considering the first reports of increased urinary frequency in service and the low threshold under McLendon, a VA examination is needed prior deciding the claim.

Regarding the claim for an increased disability rating for posttraumatic stress disorder, VA outpatient treatment records show that the Veteran has been diagnosed with PTSD, and a major depressive disorder with psychotic features and psychotic disorder not otherwise specified.  At the most recent VA examination of December 2008, the examiner stated that the Veteran had two distinct disorders, i.e., PTSD and a separate disorder characterized by depression and psychosis.  The examiner further stated that a global assessment of functioning score of 60 was warranted if PTSD is considered in isolation.  

VA outpatient treatment records show that the Veteran has been continuously treated for his psychiatric disabilities including PTSD.  However, while his PTSD has been noted to be chronic and severe, treatment records show that the condition has improved at times and has been under control.  The Veteran has submitted evidence showing he was hospitalized for suicidal ideation in May 2011.  At the Travel Board hearing that same month, he testified that the hospitalization was related to his PTSD.  However, considering the additional psychiatric conditions the Veteran has been diagnosed with, the Board must determine whether the reported symptomatology is due to the Veteran's PTSD or due to another psychiatric disorder.  Therefore, a new VA examination is needed to properly assess the current level of severity of the service connected PTSD.  On remand, the examiner should, to the extent possible, differentiate between the manifestations of PTSD and any other psychiatric disability the Veteran may currently have.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide the full name, address and dates of treatment for Dr. Webb who reportedly treated him for glaucoma.  Upon receipt of an answer by the Veteran, the RO should obtain and associate with the claim file all treatment records from Dr. Webb regarding the Veteran's treatment for glaucoma.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the diagnosed diabetes mellitus type II.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that diabetes mellitus type II had its onset in service.  The examiner should specifically comment as to whether the Veteran's reports of an increased frequency of urination in service were symptoms related to the later diagnosis of diabetes mellitus type II.  A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a psychiatric examination to determine the current severity of his posttraumatic stress disorder.  All indicated tests must be accomplished.  The examiner is to, as much as possible, differentiate between the symptomatology associated with PTSD from that caused by any other psychiatric disability the Veteran may be diagnosed with including major depressive disorder with psychotic features and a psychotic disorder not otherwise specified.  To the extent possible, the examiner must indicate the severity of the symptomatology associated with PTSD only.  The examiner should assign a global assessment of functioning score solely for PTSD.  A complete rationale for any opinion offered must be provided.  If the Veteran's psychiatric symptoms due to multiple disorders cannot be differentiated that fact must be so stated and an explanation provided.  

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§  3.158, 3.655 (2011). 

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6.  Thereafter, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case, with consideration of all of the evidence of record, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


